DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012091499 to Kim et al. (Kim) in view of U.S. Patent 6,705,089 to Chu et al. (Chu).
In reference to claim 1, Kim teaches a thermoelectric cooling device (FIG. 1-10), comprising a tank (200, FIG. 1) that defines an inner space (inner space of 200, FIG. 1-2) and includes an inlet hole (238, FIG. 1-2) through which liquid is introduced to the inner space and an outlet hole (248, FIG. 1-2) through which the liquid is discharged from the inner space; a thermoelectric device (310, FIG. 1-2) having a first surface that faces an outer surface of the tank and configured to absorb heat from the liquid stored in the tank; a heat dissipation unit (300, FIG. 1-2) comprising a heat sink (340, FIG. 1-2) configured to dissipate the heat from the heat transfer block; a fan (370, FIG. 1-2) configured to circulate air over the heat sink; and a controller (inherent; a peltier device must be turned on and off) configured to control an output of the thermoelectric device (310, FIG. 1-2), but does not teach a heat transfer block attached to a second surface of the thermoelectric device, the second surface being opposite the first surface and configured to transfer the heat absorbed from the liquid; a heat pipe configured to connect the heat transfer block to the heat sink.  Chu teaches a two stage cooling system employing thermoelectric modules (FIG. 2) comprising a heat transfer block (240, FIG. 2) attached (via 250, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim, to add a heat transfer block attached to a second surface of the thermoelectric device, the second surface being opposite the first surface and configured to transfer the heat absorbed from the liquid; a heat pipe configured to connect the heat transfer block to the heat sink, as taught by Chu, in order to increase the overall COP of the cooling system, by requiring less power for running the thermoelectric device.
	In reference to claims 2-6, Kim and Chu teach the system as explained in the rejection of claim 1, and Kim and Chu additionally teach wherein the thermoelectric device comprises first and second thermoelectric devices spaced apart from each other (claim 2; FIG. 1-2 of Kim and FIG. 2 of Chu); wherein the heat pipe comprises a plurality of heat pipes, and each of the first and second thermoelectric devices is connected to a separate heat pipe among the plurality of heat pipes (claim 3; FIG. 1-2 of Kim and FIG. 2 of Chu) wherein at least a portion of at least one of the plurality of heat pipes is a grooved type pipe configured to prevent heat transfer from the heat sink to the heat transfer block (claim 4; FIG. 1-2 of Kim and FIG. 2 of Chu); wherein at least a portion of at least one of the plurality of heat pipes is provided as a sintered type pipe for transferring configured to transfer heat between the heat sink and the heat transfer block (claim 
In reference to claims 13-15, Kim and Chu teach the system as explained in the rejection of claim 1, and Kim and Chu additionally teach wherein a heat transfer plate is arranged between the thermoelectric unit device and the tank (claim 13; FIG. 1-2 of Kim and FIG. 2 of Chu); a case surrounding the that surrounds an outside of the cooling tank; and an insulation member filled provided between the cooling tank and the case (claim 14; FIG. 1-2 of Kim and FIG. 2 of Chu) and wherein the heat sink and the blowing fan are provided outside the case (claim 15; FIG. 1-2 of Kim and FIG. 2 of Chu).
Claims 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chu as applied to claim 1 above, and further in view of U.S. Patent 9,504,189 to Campbell et al. (Campbell).
In reference to claim 7, Kim and Chu teach the system as explained in the rejection of claim 1, but they do not teach wherein the controller is configured to control each of the first and second thermoelectric devices independently from each other.  Campbell teaches thermoelectric-enhanced, inlet air-cooled thermal conductors (FIG. 1-11) wherein the controller is configured to control each of the first and second thermoelectric devices independently from each other (col 6, lines 48-54) in order to provide a more cost efficient system (by providing individual preprogrammed operating schedule; col 6, lines 48-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Chu, and have the controller configured to control each of the first and second thermoelectric devices independently 
In reference to claims 8-12, Kim, Chu and Campbell teach the system as explained in the rejection of claim 7, and Kim and Chu additionally teach wherein the thermoelectric device comprises first and second thermoelectric devices spaced apart (claim 8; FIG. 1-2 of Kim; FIG. 2 of Chu and FIG. 1-11 of Campbell); wherein the controller is configured to turn on the first and second thermoelectric devices when a temperature of the liquid stored in the tank is higher than a predetermined temperature (claim 8; FIG. 1-2 of Kim and FIG. 2 of Chu); wherein the controller is configured to turn off at least one of the first and second thermoelectric devices when a temperature of the liquid stored in the tank reaches the predetermined temperature (claim 9; FIG. 1-2 of Kim and FIG. 2 of Chu); wherein the controller is configured to maintain at least one of the first and second thermoelectric devices in an always on state (claim 10; FIG. 1-2 of Kim and FIG. 2 of Chu); wherein the heat sink is provided above the tank, and the first and second thermoelectric devices are arranged vertically below the heat sink (claim 11; FIG. 1-2 of Kim and FIG. 2 of Chu) and wherein the controller is configured to selectively turn the lower thermoelectric plate off (claim 12; FIG. 1-2 of Kim and FIG. 2 of Chu).
In reference to claims 16-20, Kim and Chu teach the system as explained in the rejection of claim 1, but they do not teach plurality of thermoelectric devices, each having a dedicated heat pipe to provide cooling.  Campbell teaches thermoelectric-enhanced, inlet air-cooled thermal conductors (FIG. 1-11) wherein the controller is configured to control each of the first and second thermoelectric devices (col 6, lines 48-54) in order to provide a more cost efficient system (by providing individual preprogrammed operating schedule; col 6, lines 48-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Chu, and add the plurality of thermoelectric devices, each having a dedicated heat pipe to provide cooling, as taught by Campbell, in order to provide a more cost efficient system (by providing individual preprogrammed operating schedule).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
*see attached uspto form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/11/2021